DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
	Applicant’s election without traverse of Invention I, species | as shown in Figures 1-5 and 8-13 with at least claims 1-5, 7 and 9-12 in the reply filed on 10/28/2021 is acknowledged.
	Claims 6, 8 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.
Claims 1-2 and 4-21 are currently pending in this application, with claims 6, 8 and 13-20 being withdrawn, and claim 3 being cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keen et al. (US 7,631,440). With respect to claims 1-2 & 4-5, Keen discloses an article of footwear (see figures 1A-2B; 6A-F; 16A-20) comprising: a sole structure (outsole 102, 602, etc.) having an a base portion, a medial side wall portion, a lateral side wall portion, and an inner surface that extends across the medial sidewall portion, the base portion, and the lateral sidewall portion (see figures 1A-1E); a guide (channels in the outsole to complement, supplement or replace the lacing channels 116 and/or the recess 120 on the midsole 104b. The channels may be molded into the top surface of the outsole at positions matching the channels 116 molded into the midsole; also it is desirable to include one or more tube structures 612.sub.1 in the article of footwear 600.sub.1, or in any of the other articles of footwear herein) secured to the inner surface of the sole structure across the base portion and at least one of the medial sidewall portion and lateral sidewall portion; an upper (once piece molded housing includes upper 104a and midsole 104b portions, see figure 1B; 604, etc.) having a bottom (midsole 104b), a medial side and a lateral side, wherein the medial side wall portion of the sole structure extends upward from the base portion of the sole structure and is in contact with the medial side of the upper (outsole 102 preferably covers all or substantially all of the entire outside surface of the bottom/sides of the upper/midsole 104b remote from the wearer's foot), and wherein the lateral side wall portion of the sole structure extends upward from the base portion of the sole structure and is in contact with the lateral side of the upper (see figure 1A), and further wherein an outer surface of the medial side, the lateral side, and the bottom of the upper is secured to the inner surface of the sole structure around the guide with the guide between the bottom of the upper and the sole structure (the top surface of the outsole 102 may be bonded or otherwise affixed to the bottom surface of the midsole 104b), the upper and the guide forming a passage (channels may be molded into the top surface of the outsole at positions matching the channels 116 molded into the bottom surface of the upper/midsole); and a tensioning component (the lace 118 is free to move within the lacing channels 116) extending along the guide in the passage, and extending out of the passage at at least one of the medial side or the lateral side of the upper (see figures 1A-1C), the tensioning component (the lace 118 is free to move within the lacing channels 116) movable in the passage relative to the upper and the guide in response to an increase in tension in the tensioning component to flexibly conform the at least one of the medial sidewall portion and lateral sidewall portion of the sole structure to a foot disposed in the upper (a first or inner surface of the outsole 102 may be bonded or otherwise attached to an exterior surface of the bottom & sides of the upper/midsole 104b); wherein an outer surface of the guide is adhered to a first portion of the inner surface of the sole structure, and the outer surface of the upper is adhered to a second portion of the inner surface of the sole structure and is not adhered to an inner surface of the guide at the passage (see column 8, lines 60-67); wherein the upper is configured as a strobel-less bootie or sock; wherein the article of footwear further comprising: an adhesive layer disposed on the inner surface of the sole structure and securing the guide/channel and the upper to the inner surface of the sole structure (a first or inner surface of the outsole 102 may be bonded or otherwise attached to an exterior surface of the bottom & sides of the upper/midsole 104b).
With respect claims 9 & 11, Keen discloses wherein the guide/channel 116 is a first guide (channel 116, closes to the toe area, see figure 1B), the passage is a first passage (channel opening), the tensioning component (lace 118) is a first tensioning component having a fixed end fixed to the inner surface of the sole structure (at 120, see figure 2A), the first tensioning component (lace 118) extending along the first guide/channel 116 in the first passage from the fixed end and extending out of the passage at the medial side of the upper; and the article of footwear further comprising: a second guide (second channel 116 from the toe area, see figure 1B) secured to the inner surface of the sole structure across the base portion and at least one of the medial sidewall portion and lateral sidewall portion, the upper and the second guide forming a second passage (open channel 116); and a second tensioning component (A single lace 118 or multiple laces 118 may be employed across one or more of the zones. If multiple laces 118 are used, each lace 118 may include any number of lace keepers such as the lace end keepers 324a,b and/or the mid-lace keeper(s) 324') having a fixed end fixed to the inner surface of the sole structure, the second tensioning component extending along the second guide in the second passage from the fixed end and extending out of the passage at the lateral side of the upper; wherein the first guide and the second guide are spaced apart from one another on the inner surface of the sole structure in a longitudinal direction of the sole structure (see figure 1B).
With respect to claims 1 & 21, Keen discloses an article of footwear (see figures 1A-2B; 6A-F; 15A-H, 16A-20) comprising: a sole structure (outsole 602.sub.1) having an a base portion, a medial side wall portion, a lateral side wall portion, and an inner surface that extends across the medial sidewall portion, the base portion, and the lateral sidewall portion (see figures 15I); a guide (channels in the outsole to complement, supplement or replace the lacing channels 116.sub.1 and/or the recess 120 on the midsole 104b. The channels may be molded into the top surface of the outsole at positions matching the channels 116.sub.1 molded into the midsole) secured to the inner surface of the sole structure across the base portion (a base section of the tube structure 612.sub.1 is disposed between the outsole 602.sub.1 and the housing 604.sub.1. However, it is also possible to embed the tube structure 612.sub.1 within the outsole 602.sub.1 or the housing 604.sub.1, or both) and at least one of the medial sidewall portion and lateral sidewall portion (; an upper (once piece molded housing includes upper (housing 604.sub.1) having a bottom (midsole see figure 15I), a medial side and a lateral side, wherein the medial side wall portion of the sole structure extends upward from the base portion of the sole structure and is in contact with the medial side of the upper (outsole lugs or other tread configurations 605.sub.1 may also extend up the front, rear and/or sides of the housing 604.sub.1, as seen in the side views of FIGS. 15(a)-(b) and the front and back views of FIGS. 15(e)-(f)), and wherein the lateral side wall portion of the sole structure extends upward from the base portion of the sole structure and is in contact with the lateral side of the upper (see figure 15I), and further wherein an outer surface of the medial side, the lateral side, and the bottom of the upper is secured to the inner surface of the sole structure around the guide/channel with the guide between the bottom of the upper and the sole structure (the top surface of the outsole may be bonded or otherwise affixed to the bottom surface of the midsole), the upper and the guide forming a passage (channels may be molded into the top surface of the outsole at positions matching the channels 116 molded into the bottom surface of the upper/midsole; also it is desirable to include one or more tube structures 612.sub.1 in the article of footwear 600.sub.1, or in any of the other articles of footwear herein); and a tensioning component (the lace 118 is free to move within the lacing channels 116) extending along the guide in the passage, and extending out of the passage at at least one of the medial side or the lateral side of the upper (see figures 15I), the tensioning component (the lace 118 is free to move within the lacing channels 116) movable in the passage relative to the upper and the guide in response to an increase in tension in the tensioning component to flexibly conform the at least one of the medial sidewall portion and lateral sidewall portion of the sole structure to a foot disposed in the upper (a first or inner surface of the outsole may be bonded or otherwise attached to an exterior surface of the bottom & sides of the upper/midsole); and wherein the increase in the tensioning component/lace 118 is operative to flexibly conform the at least one of the medial sidewall portion and lateral sidewall portion/lugs 605.sub.1 of the sole structure inward and upward around the foot
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keen. Keen as described above discloses all the limitations of the claims except for the first tensioning component having a fixed end fixed to the sole structure nearer to a lateral edge of the sole structure than to a medial edge of the sole structure and the second tensioning component having a fixed end fixed to the sole structure nearer the medial edge of the sole structure than the lateral edge of the sole structure. It would have been obvious to one of ordinary skill in the art to modify the location of the frame Keen which the fixed end of the first and second tensioning components and fixed to, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 12, Keen as modified above discloses wherein: the first guide (channel 116 closes to the toe portion on the medial side, see figure 1E) is one of a plurality of medial guides, each secured to the inner surface of the sole structure across the base portion and the medial sidewall portion, and each forming a passage/channel with the upper; the second guide (second chanelle116 closes to the toe area on the lateral side) is one of a plurality of lateral guides, each secured to the inner surface of the sole structure across the base portion and the lateral sidewall portion, and each forming a passage/channel with the upper; the medial guides are arranged in alternating order with the lateral guides; the first tensioning component/lace 118 is one of a plurality of medial tensioning components (multiple laces 118 may be employed across one or more of the zones, see column 13, lines 61-65) each having a fixed end fixed to the sole structure nearer to a lateral edge of the sole structure than to a medial edge of the sole structure, and each extending in one of the passages along one of the medial guides from the fixed end, and extending out of the one of the passages at the medial side of the upper; and the second tensioning component is one of a plurality of lateral tensioning components each having a fixed end fixed to the sole structure nearer the medial edge of the sole structure than the lateral edge of the sole structure, and each extending in one of the passages along one of the lateral guides from the fixed end, and extending out of the one of the passages at the lateral side of the upper.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Ellis, Ill (US 6,115,945). Keen as described above discloses all the limitations of the claims except for wherein the sole structure has a plurality of sipes extending partway through the sole structure at an outer surface of the sole structure, and the sipes are adapted to splay open when the tensioning component is tensioned. Ellis discloses providing conventional shoe soles with sufficient flexibility to deform in parallel with the natural deformation of the foot. FIG. 3A indicates a conventional shoe sole into which have been introduced deformation slits 151, also called sipes, which are located optimally in the vertical plane and on the long axis of the shoe sole, or roughly in the sagittal plane, assuming the shoe is oriented straight ahead. The deformation slits 151 can vary in number beginning with one, since even a single deformation slit offers improvement over an unmodified shoe sole, though obviously the more slits are used, the more closely can the surface. Therefore, it would have been obvious to one of ordinary skill in the art to provide plurality of sipes as claimed to the sole of Keen as taught by Ellis, to provide improvement to the flexibility of the sole to better deform in parallel with natural deformation of the foot.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 9, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
05/16/2022